DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:
The recitation of “outlet opening” (claim 39, line 1) is believed to be --outlet--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, the recitation of the fan assembly comprising a blowing fan configured to generate a blowing force and also comprising a shroud, renders the claim indefinite, because it is unclear if it is a second blowing fan and a second shroud, since 
Further, the recitation in the claim of “a shroud coupled to the second duct and configured to guide a flow of cold air to pass through the blowing fan, wherein the shroud has an internal space in which the blowing fan is disposed” also renders claim 38 indefinite because claim 34 already positions the shroud attached to the rear panel, therefore, it is unclear how the shroud is coupled to the rear panel and to the second duct at the same time.
Regarding claim 43, the recitation of:
“a duct configured to guide cold air from the evaporator to an inside of the housing, the duct defining an air passage that extends from the heat exchange compartment and connects to the door based on the door being oriented in a closed position, the duct comprising:
a duct configured to guide cold air from the evaporator to an inside of the housing, the duct defining an air passage that extends from the heat exchange compartment and connects to the door based on the door being oriented in a closed position, the duct including:” is unclear.
The recitation renders the claim indefinite because it is unclear if it is an error in which the recitation has been repeated in the claim, or if it refers to a second duct. For examination purposes, the second recitation of the duct will be considered to be a repetition (typo) and will not be examined.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 31 and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2012/0023997).
Regarding claim 21, Jung discloses a refrigerator comprising: 
a cabinet (1) comprising an outer case and an inner case located in the outer case (refer to Fig. 3 below) and configured to define a storage compartment therein (said storage compartment defined by 2 and 3); 
a heat exchange compartment (where evaporator 6 is located) located at an inside of the inner case;
an evaporator (6) located in the heat exchange compartment;
a door (5) configured to open and close at least a portion of the storage compartment (a portion of the upper part of the compartment);

a basket provided at the housing (refer to Fig. 1 below); and
a duct (refer to the horizontal wall of 20 forming a horizontal duct) configured to guide cold air from the evaporator (6) to an inside of the housing (refer to Fig. 3), the duct (20) defining an air passage that extends from the heat exchange compartment and connects to the door (5) based on the door being oriented in a closed position, the duct including a first duct extending away from the heat exchange compartment in a forward direction along a bottom wall of the inner case (refer to Fig. 3 below), the first duct (see below) having a first end that is configured to receive the cold air from the evaporator (where a fan is located as can be seen from Fig. 3), 
wherein the housing includes:
an inlet (511) configured to receive cold air from the air passage to the inside of the housing, and
an outlet (512) configured to discharge cold air from the inside of the housing to the storage compartment (by means of 132).


    PNG
    media_image1.png
    520
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    267
    403
    media_image2.png
    Greyscale


	Regarding claim 22, Jung meets the claim limitations as disclosed above in the rejection of claim 21. Further, Jung discloses wherein the housing comprises two side portions (upper portion and a lower portion as can be seen below from Fig. 3) that define at least a portion of the storage space of the housing.


    PNG
    media_image3.png
    288
    561
    media_image3.png
    Greyscale


Regarding claim 23, Jung meets the claim limitations as disclosed above in the rejection of claim 22. Further, Jung discloses wherein the inlet opening (511) is located at a first side portion (upper as can be seen from annotated Fig. 3 above) of the two side portions.

Regarding claim 24, Jung meets the claim limitations as disclosed above in the rejection of claim 23. Further, Jung discloses wherein the outlet opening (512) is located 

Regarding claim 22, Jung meets the claim limitations as disclosed above in the rejection of claim 21. Further, Jung discloses wherein the housing comprises two side portions (refer to Fig. 3 below) that define at least a portion of the storage space of the housing.


    PNG
    media_image4.png
    410
    435
    media_image4.png
    Greyscale


	Regarding claim 25, Jung meets the claim limitations as disclosed above in the rejection of claim 22. Further, Jung discloses wherein the housing further comprises a 

Regarding claim 31, Jung meets the claim limitations as disclosed above in the rejection of claim 21. Further, Jung discloses wherein the inner case comprises side walls and a rear wall (refer to one of the side walls as can be seen below, and the rear wall), wherein a rear panel (wherein the vertical wall of 20 is being considered as the rear panel as can be seen below from Fig. 3) is located at a front side of the rear wall, and wherein the heat exchange compartment (where evaporator 6 is located) is located between the rear wall of the inner case and the rear panel.


    PNG
    media_image5.png
    375
    541
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    345
    515
    media_image6.png
    Greyscale



Regarding claim 41, Jung meets the claim limitations as disclosed above in the rejection of claim 21. Further, Jung discloses wherein the duct further includes a second duct (31) that is connected to a second end of the first duct (horizontal duct part of 20 as can be seen from Fig. 3) and that extends upward from the first duct along a side wall of the inner case (refer to the connection to the side wall as can be seen from Fig. 2), the second duct (31) defining one duct exit through which the cold air from the evaporator (6) is discharged into the inside of the housing.

Regarding claim 42, Jung meets the claim limitations as disclosed above in the rejection of claim 22. Further, Jung discloses wherein the housing comprises a rear portion provided between the two side portions (refer to annotated Fig. 3 above disclosed in the rejection of claim 22 above, in which the two side portions are opposite each other), wherein the rear portion is configured to face the storage compartment 

Regarding claim 43, Jung discloses a refrigerator comprising: 
a cabinet (1) comprising an outer case and an inner case located in the outer case (refer to annotated Fig. 3 above as disclosed in the rejection of claim 21) and configured to define a storage compartment therein (said storage compartment defined by 2 and 3);
a heat exchange compartment (where evaporator 6 is located) located at an inside of the inner case;
an evaporator (6) located in the heat exchange compartment;
a door (5) configured to open and close at least a portion of the storage compartment (a portion of the upper part of the compartment);
a housing (said housing comprising the space including chamber 51 and the basket as can be seen from annotated Fig. 1 above) provided at the door (5) and defining a storage space;
a basket provided at the housing (refer to annotated Fig. 1 above); and
a duct (20) configured to guide cold air from the evaporator (6) to an inside of the housing (refer to Fig. 3), the duct (20) defining an air passage that extends from the heat exchange compartment and connects to the door (5) based on the door being oriented in a closed position, the duct including:
a first duct extending away from the heat exchange compartment in a forward direction (refer to annotated Fig. 3 above, wherein the first duct is the horizontal portion 
a second duct (31) that is connected to a second end of the first duct and that extends upward from the first duct along a side wall of the inner case (refer to Fig. 1), the second duct (31) defining one or more duct exits through which the cold air from the evaporator (6) is discharged into the inside of the housing, wherein the housing includes:
 an inlet opening (511) configured to receive cold air from the air passage to the inside of the housing, and
an outlet opening (512) configured to discharge cold air from the inside of the housing to the storage compartment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0023997) in view of Kang (US 8,752,918). 
Regarding claim 26, Jung meets the claim limitations as disclosed above in the rejection of claim 21. Further, Jung discloses the housing, but fails to explicitly disclose wherein the door comprises an inner door and an outer door rotatably located at a front side of the inner door, and wherein the housing is coupled to the inner door.
However, Kang teaches a refrigerator with inner door (refer Figs. 2-3), comprising a door having the inner door (said inner door including baskets 118 as can be seen from Fig. 2) and an outer door (112) rotatably located at a front side of the inner door (refer to Fig. 2), and wherein a housing (150) is coupled to the inner door, in order to provide an additional space for storing products (refer to col. 2, lines 28-30).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Jung such that the door comprises an inner door and an outer door rotatably located at a front side of the inner door, and wherein the housing is coupled to the inner door in view of the teachings by Kang, in order to provide an additional space for storing products.

Regarding claim 27, Jung meets the claim limitations as disclosed above in the rejection of claim 26. Further, Jung discloses wherein the inner door includes a hole (refer to Fig. 2 below by Kang), and wherein the outer door (112 by Kang) is configured to selectively open and close the hole of the inner door.


    PNG
    media_image7.png
    295
    440
    media_image7.png
    Greyscale


Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0023997), Kang (US 8,752,918), and further in view of Kim (US 2014/0132146). 
Regarding claim 28, Jung as modified meets the claim limitations as disclosed above in the rejection of claim 26. Further, Jung as modified discloses the inner door, but fails to explicitly disclose a first outer frame; a first door liner coupled to a rear portion of the first outer frame; and a first sealing member located on a rear surface of the first door liner and configured to contact a front surface of the cabinet.
However, Kim further teaches a refrigerator and a method of manufacturing an inner door thereof, comprising a first outer frame (400), a first door liner (300) coupled to a rear portion of the first outer frame, and a first sealing member (700) located on a rear surface of the first door liner and configured to contact a front surface of the cabinet, so that the food keeping is diversified and cool air is retained (refer to par. 7, lines 6-9).


Regarding claim 29, Jung as modified meets the claim limitations as disclosed above in the rejection of claim 28. Further, Jung as modified discloses wherein the inner door further comprises a door dike (150 by Kang) that protrudes rearward from the first door liner (300 as taught by Kim), and wherein the housing is coupled to the door dike (refer to Fig. 3 by Kang).

Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0023997), Kang (US 8,752,918), and further in view of Lim (US 7,866,182). 
Regarding claim 32, Jung as modified meets the claim limitations as disclosed above in the rejection of claim 31. Further, Jung as modified discloses the rear wall of the inner case, wherein the heat exchange compartment is located between the rear panel and the rear wall of the inner case (refer to annotated Fig. 3 above as disclosed in the rejection of claim 31), but fails to explicitly disclose a multi-duct that defines at least part of the rear wall of the inner case, wherein the multiduct comprises a cold air 
However, Lim further teaches that it is known in the art of refrigeration, to provide a multi-duct (40) that defines at least part of a rear wall of an inner case (refer to Fig. 2), wherein the multiduct comprises a cold air discharge hole (refer to Fig. 2 below) through which cold air is discharged into the storage compartment, and wherein a rear panel (see below) is located at a lower side of the multi-duct, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof (refer to col. 2, lines 32-34).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Jung by providing a multi-duct that defines at least part of the rear wall of the inner case, wherein the multiduct comprises a cold air discharge hole through which cold air is discharged into the storage compartment, and wherein the rear panel is located at a lower side of the multi-duct in view of the teachings by Lim, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof.


    PNG
    media_image8.png
    354
    612
    media_image8.png
    Greyscale


Regarding claim 33, Jung as modified meets the claim limitations as disclosed above in the rejection of claim 31. Further, Jung as modified discloses a fan assembly (refer to Fig. 3 below) that is coupled to the duct of the air passage.

    PNG
    media_image9.png
    271
    456
    media_image9.png
    Greyscale


Regarding claim 34, Jung as modified meets the claim limitations as disclosed above in the rejection of claim 33. Further, Jung as modified discloses wherein the fan assembly comprises a blowing fan configured to generate a blowing force (refer to 
However, Lim further teaches a refrigerator, comprising a fan assembly (40), wherein the fan assembly comprises: a blowing fan (71) configured to generate a blowing force, and a shroud (73) attached to a rear panel (refer to annotated Fig. 2 above as disclosed in the rejection of claim 32) and configured to discharge cold air through the blowing fan (refer to Fig. 2), wherein the shroud has a shroud outlet (74) coupled to the rear panel, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof (refer to col. 2, lines 32-34).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Jung by providing a shroud attached to the rear panel and configured to discharge cold air through the blowing fan, wherein the shroud has a shroud outlet coupled to the rear panel in view of the teachings by Lim, in order to supply cold air uniformly throughout the storage compartment while maintaining a compact size thereof.

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0023997).
Regarding claim 39, Jung meets the claim limitations as disclosed above in the rejection of claim 22. Further, Jung discloses the outlet opening, but fails to explicitly 
Regarding the plurality of outlet openings, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Jung by providing a plurality of outlet openings, since such a modification is known in the art, and would not have produce any new or unexpected results. Further, Jung discloses the outlet opening disposed at one of the side portions, therefore, it appears that the housing of Jung would operate equally well with the plurality of openings disposed at the two side portions of the housing in order to efficiently allow the flow of air exit the housing.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2012/0023997) in view of Lee (US 5,927,095).
Regarding claim 44, Jung meets the claim limitations as disclosed above in the rejection of claim 43. Further, Jung discloses the first duct extending away from the heat exchange compartment, but fails to explicitly disclose along a side wall of the inner case.
However, Lee teaches that it is known in the art of refrigeration (refer to Fig. 1), to provide a first duct (16) that extends away from a heat exchange compartment (including evaporator 5) along a side wall of an inner case, in order to allow cool air to effectively circulate in the cabinet (refer to col. 2, lines 36-38).
.

Allowable Subject Matter
Claim 37 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp.8-11, filed on 07/07/2021, with respect to claims 21-29, 31-34, 37-39 and 41-44 have been fully considered and are persuasive.  The rejection of claims 21-29, 31-34, 37-39 and 41-44 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANA M VAZQUEZ/Examiner, Art Unit 3763